IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
EL DORADO DIVISION

UNITED STATES OF AMERICA PLAINTIFF
v. CASE NO. 1:12-CV-1010-SOH

TRACY O'NEAL MAYO; ANY SPOUNSE

KNOWN OR UNKNOWN OF TRACY O’NEAL

MAYO: KATRINA L, CURTIS (MAYO) NOBLE;

ANY SPOUSE KNOWN OR UNKNOWN OF

KATRINA L. CURTIS (MAYQ) NOBLE;

THE MER ROUGE STATE BANK,

Mer Rouge, Louisiana 71220; MOUNT JOY-BLACKMON

JV #1; BLACKMON/MOUNTIOY JOINT VENTURE;
and IBERIA BANK. Formerly, American Horizons Bank DEFENDANTS

ORDER APPROVING MARSHAL’S DEED

Dewaine Alien, Chief Deputy United States Marshal for the Western District of Arkansas.
produces to the Court his deed to James W. Johnson. The purchase of the real property described in
the deed is approved. A copy of the Marshal's Deed is attached. Dewaine Allen acknowledges that
he has executed the deed to the purchaser for the consideration and purposes mentioned and set forth in
the deed. The Clerk shall attach a copy of this Order to the deed and certify it under the seal of the
Court for recording.

IT IS SO ORDERED.

Qh bee hnns.

Susan O. Hickey
United States District Judge

123] IF

Date
 

MARSHAL’S DEED

WHEREAS. in civil action 1:]2-cv-1010-SOH pending in the United States District Court for
the Western District of Arkansas, Fl Dorado Division, a Judgment and Decree of Foreclosure (the
“Decree”) was entered on November 18, 2014, directing the foreclosure of mortgages and ordering sale
of the property encumbered by said mortgages: and

WHEREAS, the undersigned Dewaine Allen, Chief Deputy United States Marshal for the
Western District of Arkansas, conducted the sale authorized and directed in the Decree, which sale was
held at public auction on June 19, 2019 at 11:00 a.m., after advertisement for the time and in the manner
prescribed in the Decree, and in all respects in accordance with the directions contained therein; and

WHEREAS, at the sale, James W. Johnson was the highest and best bidder, bidding for said
property the sum of $80,500.00. the property then being struck off and sold to James W. Johnson.

NOW, THEREFORE. with the approval of and by the direction of such Court: considerations
aforesaid. and in order to carry into elfect the sale conducted as aforesaid, the undersigned Chief Deputy
United States Marshal hereby grants, sells and conveys unto James W. Johnson, and his successors and
assigns forever, all of the right, title, interest, equity and estate to the Plaintiff, United States of America,
and all defendants to this action in and to the following property situated in Ashley County, Arkansas,

to wit:
A part of the Northeast Quarter of Section 33, Township 19 South, Range 5 West,
more particularly described as follows, to-wit: Beginning at a point 18.46 chains
West of the Northeast comer of the Northwest Quarter of the Northeast Quarter of
said Section 33, thence run South 23 degrees 40 minutes East 27.57 chains to an iron
pipe driven in the West boundary line of the right-of-way of the Missouri Pacific
Railroad Company: thence Northeasterly along said railroad right-of-way to its
intersection with the North boundary line of said Section 33; thence run West along
said North boundary line 25.66 chains, to the point of beginning.

Subject to any public utility or roadway easements as may now exist.

TO HAVE AND TO HOLD the said property unto James W. Johnson, and his successors and assigns
forever, with all appurtenances thereunto belonging.

IN WITNESS THEREOF, I have hereunto set my ms on this the It day

of Sulu, 2019.
Ah

le Allen
Chief Deputy United States Marshal
Western District of Arkansas

Prepared by:

Mark W. Webb

Assistant United States Attorney
414 Parker Ave

Fort Smith, AR 72901

(479) 783-5125
 

ACKNOWLEDGMENT

STATE OF ARKANSAS §
~ 7 Pe 3
COUNTY OF SEYUQATI AIA §

BE IT REMEMBERED on this day appeared before the undersigned Notary Public. duly
qualified, commissioned, and acting within and for the County and State aforesaid, Harold Oglesby,
United States Marshal for the Western District of Arkansas, who stated and acknowledged to me that,
pursuant to the judgment entered by the United States District Court for the Western District of Arkansas

in the proceedings referred to therein, he had so signed and executed the foregoing Marshal's Deed for

consideration, uses and purposes therein mentioned and set forth

— je

IN TESTIMONY WHEREOF, I have hereunto this {@ day of _ Jt _, 2017,

set my hand and official seal as such Notary Public.

dwrolive Yerting

‘i
Notary Public J

RELIME F
Notary Public - Arkansas
Sebastian County
Commission # 12705451

g My Commission Expires Aug 34, 2028

 
